Citation Nr: 1219447	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-28 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date prior to January 13, 1998, for the award of service connection for prolapsed rectum with incontinence.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from October 1952 to October 1954. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The claims folder is currently under the jurisdiction of the Phoenix, Arizona, RO.

The Veteran provided testimony at a March 2012 Travel Board hearing before the undersigned at the Phoenix RO.  A transcript is associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a June 1999 rating decision, the Chicago RO granted service connection for prolapsed rectum, with a 50 percent rating assigned from January 13, 1998; the effective date portion of this grant was never appealed by the Veteran.

2.  The Veteran filed a request for an earlier effective date for the grant of service connection for prolapsed rectum in March 2008, but has not alleged clear and unmistakable error (CUE) in a prior decision as a basis for his claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 13, 1998, for the grant of service connection for prolapsed rectum with incontinence have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.160, 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Under 38 C.F.R. § 3.159(b)(3), no duty to provide 38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice of Disagreement or when, as a matter of law, entitlement to the benefit claimed cannot be established.  As noted below, in view of applicable case law, there is no legal basis for the benefits claimed, and, accordingly, no VCAA notification duties are required here.

The Board nevertheless observes that full 38 C.F.R. § 3.159(b) notice as to the effective date claim was provided in an April 2008 letter.  Moreover, the RO obtained service treatment records (STRs), VA medical records, and private treatment records, and there is no indication of additional relevant evidence that has not been obtained to date.  The Board therefore finds that that no additional assistance is required to fulfill VA's duty to assist the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Earlier Effective Date

A. Applicable Law

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a). The implementing regulation clarifies this to mean, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B. Facts and Analysis

The Veteran filed a claim of entitlement to service connection for hemorrhoids in October 1954.  That claim was denied in a January 1955 rating decision.  The Veteran appealed that decision to the Board and in a final May 1956 decision the Board denied service connection for hemorrhoids.

After additional service treatment records were received by VA in January 1960, a February 1960 rating decision of the Chicago RO granted service connection for hemorrhoids, with a noncompensable rating assigned from January 1960.

In July 1995, the Veteran filed a claim of entitlement to service connection for prolapsed rectum.  The claim was denied in a November 1995 rating decision from which the Veteran did not file a notice of disagreement.

On January 13, 1998, the Veteran filed another claim of entitlement to service connection for prolapsed rectum.  That claim was denied in a May 1998 rating decision.  The Veteran subsequently submitted additional medical evidence, and in a June 1999 rating decision, the RO granted service connection for prolapsed rectum as secondary to the service connected hemorrhoid disability.  A 50 percent initial rating was assigned from January 13, 1998.  The Veteran did not file a Notice of Disagreement with this rating decision.

In January 2005, the Veteran filed a claim for increased rating.  In an April 2005 rating decision, the Chicago RO increased the rating for prolapsed rectum to 100 percent effective from January 12, 2005.  In May 2006, the Veteran requested an earlier effective date for the 100 percent rating.  In a November 2006 rating decision, the Cleveland, Ohio, RO determined that the April 2005 rating decision had contained clear and unmistakable error (CUE) with respect to the rating assigned, and that a 60 percent rating should be assigned from November 12, 2004, and a 100 percent rating should be assigned from December 6, 2004.

In an August 2007 statement, the Veteran indicated that he wished to "drop the issue of an earlier effective date for the issue of prolapsed rectum and hemorrhoids at this time."

In a March 2008 written statement, the Veteran indicated that he wished to "request an earlier effective date to discharge."

The Board would point out that, in the absence of a Notice of Disagreement as to the initially assigned effective date for service connection for prolapsed rectum, the June 1999 rating decision is final as to the effective date assigned.  See 38 U.S.C.A. § 7105(c).

The Veteran filed a request for an earlier effective date for the grant of service connection for prolapsed rectum in March 2008.  He contends that the grant of service connection should date back to 1954 when he filed a claim of entitlement to service connection for hemorrhoids.  He contends that the notation of "external hemorrhoids" noted on his separation examination in October 1954 actually denoted a prolapsed rectum, and that subsequent medical opinions support this contention.

The underlying problem with the Veteran's current claim is that he has filed a freestanding effective date claim for the date of service connection.  The Court's holding in Rudd v. Nicholson, 20 Vet. App. 296 (2006) dictates that the Veteran's claim for an earlier effective date for service connection for prolapsed rectum must fail, because such a "freestanding" claim for an earlier effective date for service connection "vitiates the rule of finality."  Id. at 300.  The Veteran needed to have pursued this within the first year after the award of service connection when its effective date was assigned.  Failing that, the matter became final.  Thus, the Veteran's freestanding claim for an earlier effective date for service connection for prolapsed rectum seeks a benefit not provided by law.  When the law is dispositive against a claim, as here, the claim must be denied or the appeal terminated.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, pursuant to Rudd, this appeal must be denied.  

The Board further notes that the only way to overcome the finality of a prior decision is to request revision of the decision based on clear and unmistakable error (CUE).  See Rudd v. Nicholson, supra.  Here, there is no specific claim of CUE with respect to the prior final May 1956 Board decision or the November 1995 rating decision.  Therefore, the law pertaining to eligibility for an earlier effective date is dispositive of this issue, and the Veteran's appeal must be denied because of the absence of legal entitlement under the law.  See Sabonis, 6 Vet. App. at 430.






ORDER

An effective date prior to January 13, 1998, for the award of service connection for prolapsed rectum with incontinence is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


